AUSTIN    11. TEXAS

   WI&   WILSON
*ITo-       GENERAI.

                           September 26, 1961

     Honorable Robert S. Calvert
     Comptroller of Public Accounts
     Austin, Texas
                                     Opinion No. WW-1153
                                     Re:   Authority of Highway Commi.s-
                                           sion to direct the Comptroller
                                           of Public Accounts to trans-
                                           fer from the State Highway
                                           Fund moneys to the Attorney
                                           General's Operating Fund
     Dear Mr. Calvert:                     and related questions.
                Your request for an opinion reads as follows:
              "The State Highway Department has requested a
         transfer of $300,000.00 from the State Highway fund
         to the Attorney General's operating fund. This re-
         quest is made under authority of a rider in Senate
         Bill I, Acts of the First Called Session, 57th Leg-
         islature (the Appropriation Bill).
                "The rider found in the above bill is as follows:
              "'The State Highway Commission is authorized
         to direct the State Comptroller to transfer funds
         as it may consider necessary from the State Highway
         Fund to the Attorney General's Operating fund as
         reimbursement of the Attorney General's Operating
         fund for salaries and expenses of the staff of the
         Attorney General in the handling of the legal work
         of the State Highway Department for the purpose of
         acquiring State Highway right of way.*
                "Article 6694, V.C.S., provides as follows:
              "'All funds coming into the hands of the Com-
         mission derived from the registration fees or other
         sources provided for in this subdivision, as col-
         lected, shall be deposited with the State Treasurer
         to the credit of a special fund designated as "The
         State Highway Fund", and shall be paid only on
                                                                  -   .




Honorable Robert S. Calvert, page 2 (W-1153)

     warrants issued by the Comptroller upon vouchers
     drawn by the chairman of the commission and ap-
     proved by one other member thereof, such vouchers
     to be accompanied by itemized sworn statements of
     the expenditures.'
          "Assuming that the funds in question are to
     be expended for the building and maintaining of
     a system of highways, the problem facing me is,
     the correct procedure to be followed in making
     the money available for your use.
          "Please advise:
          "(1). Would the making of a lump sum trans-
     fer to your operating appro riation violate the
     requirements of Article 669E V.C.S. which plainly
     states that withdrawals from the State Highway
     Fund shall be by the issuance of a warrant to be
     issued upon the presentation, to me, of an item-
     ized account approved by the State Highway Com-
     mission?
          “(2).  If you hold that the rider does not
     contravene a General Statute and that lump sum
     transfers may be made from the Highway Fund, must
     the transfer of the $300,000.00 be on a reimburs-
     able basis?

          “(3).  If you find that the Highway Funds may
     be used by you on a reimbursable basis, would the
     same rule of law a ply to the appropriations in
     the amount of $15,E32.00 to the Executive Depart-
     ment and the appropriations of $lO,OOO.OO to your
     department. These appropriations are found in
     S.B. I, Acts of the First Called Session, 57th
     Legislature."
          The Legislature has the authority to create operating
funds as an efficient method of carrying out the purposes for
which special funds are created. Attorney General's Opinions
~~-554 (1959), ~-557  (19591, W-573 (19591, and WW-1122 (1961).
          Whenever the State Highway Commission directs the
State Comptroller to transfer funds it may consider necessary
from the State Highway Fund to the Attorney General's Operating
Fund as reimbursement of the Attorney General's Operating Fund
for salaries and expenses of the staff of the Attorney General
Honorable Robert S, Calvert, page 3.   (ww-1153 1



in handling the legal work of the State Highway Department
for the purpose of acquiring State Highway rights-of-way,
it has complied with the provisions of Article 6694, Vernon's
Civil Statutes, quoted in your request and has used an efficient
method of carrying out the purposes for which the State Highway
Fund was created. You are therefore advised in answer to your
first question that a lump sum transfer to the Attorney General's
Operating Fund does not violate Article 6694, Vernon's Civil
Statutes.
          In answer to your second question, the wording of the
rider quoted in your request appearing on Page III-96 of the
General Aoorooriations Act states that the Highwav Commission
is authorized‘to direct the State Comptroller-to iransfer funds
as it may consider necessary. Therefore, it is entirely within
the discretion of the State Highway Commission to determine
whether the transfer be made in a lump sum or otherwise. In
other words, the transfer to be made from the Highway Fund is
not required to be made on a reimbu:sable basis.
          In addition to the rider quoted in your request, the
Legislature has made specific transfers from the Highway Fund
in the amount of 10,000 to the Attorney General's Operating
Fund (Page III-17$ and in the amount of $15,432 to the Governor's
Office (Page 111-72). These sums are specific transfers that
should be made in one lump sum. The transfer of $300,000.00
to the Operating Fund of the Attorney General's Office is ex-
pended for the purpose of paying salaries and expenses of the
Attorney General in the handling of the legal work of the State
Highway Department for the purpose of acquiring rights-of-way.
Such expenditure may be reimbursed by the Federal Government
in the Interstate Highway Program. Therefore, in order that
proper audits may be made for the purpose of obtaining Federal
reimbursement, the $300,000.00 transfer should be placed in the
Operating Fund of the Attorney General's Department by the
Comptroller and kept separate and apart from other funds in
such Attorney General'8 Operating Fund.
                         SUMMARY
             The Legislature is authorized to provide
             in the General Appropriations Act for the
             creation of operating funds and may direct
             the Comptroller of Public Accounts to
             transfer to various operating funds State
             Highway Funds as an efficient method of
             carrying out the purposes for which the
Honorable Robert S. Calvert, page 4.    o-w-~153 1



            Highway Fund was created. Attorney
            General's Opinions WW-554 (1959),
            w-557   (1959 1, Ww-573 (1959 1, and
            ~~-1112 (1961).  The transfer of
            moneys pursuant to a rider that the
            Highway Commission is authorized to
            direct the State Comptroller to trans-
            fer funds to the Attorney General's
            Operating Fund for salaries and ex-
            penses of the Attorney General's staff
            in handling of the legal work in acquir-
            ing rights-of-way should be transferred
            to the Attorney General's Operating Fund
            and kept in the Attorney General's Operat-
            ing Fund, separate and apart from other
            funds in such Operating Fund, for the
            purpose of proper auditing in order to
            acquire Federal participation in such
            expenditure.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas

                            ByQ~~eegW--

JR:mm:zt                        Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Henry G. Braswell
Marvin Thomas
Riley Eugene Fletcher
J. C. Davis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.